File No . 33-20891 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 44 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 44 [X] (Check appropriate box or boxes.) General New Jersey Municipal Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6400 Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on March 31, 2017 pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. General Money Market Funds Prospectus Class A Fund (Ticker) Prospectus Date General Money Market Fund, Inc. (GMMXX) March 31, 2017 General Government Securities Money Market Fund (GGSXX) March 31, 2017 General Treasury Securities Money Market Fund (GTAXX) March 31, 2017 General Treasury and Agency Money Market Fund (DUIXX) March 31, 2017 General AMT-Free Municipal Money Market Fund (DLTXX) March 31, 2017 General Municipal Money Market Fund (GTMXX) March 31, 2017 General California Municipal Money Market Fund (GCAXX) March 31, 2017 General New York AMT-Free Municipal Money Market Fund (GNMXX) March 31, 2017 General New Jersey Municipal Money Market Fund, Inc. (DNJXX) March 31, 2017 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary General Money Market Fund, Inc. 1 General Government Securities Money Market Fund 4 General Treasury Securities Money Market Fund 7 General Treasury and Agency Money Market Fund 10 General AMT-Free Municipal Money Market Fund 13 General Municipal Money Market Fund 16 General California Municipal Money Market Fund 19 General New York AMT-Free Municipal Money Market Fund 22 General New Jersey Municipal Money Market Fund, Inc. 25 Fund Details Goal and Approach 28 Investment Risks 31 Management 33 Shareholder Guide Buying and Selling Shares 35 General Policies 39 Distributions and Taxes 40 Services for Fund Investors 41 Financial Highlights 43 For More Information See back cover. Fund Summary General Money Market Fund, Inc.
